It appears in this case that the complainant *Page 307 
had a written contract with the respondent, Laura A. Himes, to convey to him certain real estate; and that, at the same time, she was bound by another contract, previously given, to convey it to the respondent Potter. Under this latter contract she has conveyed the estate to Potter, and, so far as appears, he was a purchaser in good faith and without notice of complainant's contract.
As the respondent has conveyed the estate, and as we do not find that such conveyance was fraudulent as to the complainant, no decree for specific performance can be entered.
The complainant has only his remedy at law.
Bill dismissed.